department of the treasury internal_revenue_service washington d c release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date b state d date h hospital u board member v board member w board member x board member dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code facts you were incorporated as a nonprofit corporation in b on date d you do not have members you are governed by u director and president v director vice president and advisor w director and x director and secretary u and v are husband and wife and x is the daughter of v u is board certified in gastroenterology and internal medicine and is certified as a transplant hepatologist v is a registered nurse with a master’s degree in psychology wis a letter cg catalog number 47630w registered nurse an employee of h the chief office nurse of u's medical practice and h's liver center at the present u v and w work approximately ten hours one to two hours and five hours per week respectively x is not involved in your day-to-day activities u has provided a copy of his professional services contract with h where he also serves as medical director of h’s liver disease center liver disease clinic u's services to h include medical services for the your statement of activities indicates that you were formed to participate in clinical research studies to benefit patients with hepatitis b and encephalopathy you conduct each study within formalized study protocols provided by the study sponsor patient eligibility is based on an initial observed screening by u followed by physical and lab testing patients are monitored on a regular basis as required under study protocols patient exams and treatment conducted at the liver disease center at h by u and are coordinated by w and other employees of h patients are informed of the research projects and given protocols to review in order to determine if they wish to participate as part of the clinical research studies medical evaluations laboratory tests and medications are provided to patients afflicted with hepatitis b or encephalopathy at no charge this is done in conjunction with u's medical practice at h you state that u is a renowned liver specialist in the united_states and is generally contacted by the pharmaceutical companies and or the primary investigators in your application you state that from your inception through the present u has participated as a secondary investigator in five clinical research studies to compare the safety and the effectiveness of one drug to another in subjects chronically infected with hbv this study was completed to compare the safety and tolerability of two drugs in subjects with chronic hepatitis b and decompensate liver disease this study was completed to determine the safety effectiveness and subjects’ ability to take a drug twice daily to prevent hepatic encephalopathy this study was completed to evaluate the effect of a drug in combination with endoscopic treatment to address acute variceal bleeding this study was completed to evaluate the long-term safety and tolerability of a drug in subjects with a history of hepatic encephalopathy this study is ongoing you subsequently provide an updated list that u has participated as a secondary investigator in seven clinical research studies focusing on chronic liver disease the two additional clinical research studies include a contract with another research company to identify patients for its site and an observational trial study of a drug on the market to evaluate the long-term safety and letter cg catalog number 47630w tolerability of a drug in subjects with a history of hepatic encephalopathy both of the two additional studies are on going and involved different sponsors you state that u hopes to participate in one to three studies each year you state that the research projects are developed by the pharmaceutical companies and that all past current and planned research studies are on and assumed to be on a contract basis the clinica research flow chart shows that the sponsor pharmaceutical company provides protocols and payments for the research the monitoring company third party monitors protocols and payments u is the investigator researcher u submits the study results to the monitor company which submits the finished results to the sponsor and the sponsor then submits comprehensive pharmaceutical evaluations to the fda similar steps of the process are also discussed in your correspondence that the results of the research are furnished to the monitoring companies and the ownership of the study results is retained by the pharmaceutical companies per contractual agreements u selects the research projects that u will undertake based on appropriateness for u's area_of_interest and expertise focusing on-chronic liver disease physical capabilities and limits and patient availability based on protocols all original documents from each study remain on-site with you until notification is received from the sponsor to destroy the documents you state that there are no preferences given as to results or time of release other than what is contractually required under each study contract however u assigns all intellectual_property rights to the sponsoring pharmaceutical companies and is prohibited from publishing the results of his research under the study contractual agreements is your intent to obtain funding on a level that would only allow research at the present it participation within the scope of the research projects proposed by your sponsors you state that your fundraising consists of research study sponsorship by drug companies your revenues for the first two years were solely from two pharmaceutical companies law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized letter cg catalog number 47630w or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that scientific research will be regarded as in the public interest if the results of such research including any patents copyrights processes or a formulae resulting from such research are made available to the public on a nondiscriminatory basis if such research is performed for the united_states or any of its agencies or b instrumentalities or for a state or political_subdivision thereof c if such research is directed toward benefiting the public revrul_69_632 1969_2_cb_120 held that an association composed of the members of a particular industry was not exempt under sec_501 because the association sponsored research projects to develop new and improved uses for the industry’s products although patents and trademarks resulting from the research were licensed royalty free the primary beneficiaries of the association’s research program were the members of the industry revrul_65_1 1965_1_cb_226 development and design of machinery in connection with a commercial operation and in connection therewith had the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights did not qualify for exemption held that an organization which promoted and fostered the revrul_68_373 1968_2_cb_206 held that a nonprofit organization primarily engaged in testing drugs for commercial pharmaceutical companies did not qualify for exemption revrul_76_296 1976_2_cb_141 distinguishes two situations involving scientific research undertaken pursuant to contracts with private industry commercially sponsored research that otherwise qualifies as scientific research under sec_501 constitutes scientific research carried on in the public interest if the results including all relevant information are timely published in a form available to the interested public even though it is performed pursuant to a contract under which the sponsor has the right to obtain ownership of the patent research is not in the public interest and constitutes unrelated_trade_or_business within the meaning of sec_513 if publication is withheld or delayed significantly beyond the time reasonably necessary to establish ownership rights the organization will agree on request to forego or significantly delay publication of results of a particular project to protect the sponsor's processes technical data or patent rights 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code in 76_tc_380 it was held that if an activity serves letter cg catalog number 47630w a substantial nonexempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose in it research institute v united_states cl_ct cl_ct a u s claims_court reviewed the activities of an organization exempt under sec_501 of the code the organization contracted with a variety of industry members to perform research for them the court defined the term scientific to include the process by which knowledge is systematized or classified through the use of observation experimentation or reasoning the court found that the organization was not involved in the commercialization of the products or process developed as a result of its research iit research institute only developed a project to the point where the research principles were established at this point the sponsors would make the principles available to different customers usually in the form of newly developed products or equipment the court found significance in the fact that iit research institute did not engage in any consumer or market research or ordinary testing of the type which is carried on incident to commercial operations the court therefore found that the organization’s activities were research and not ordinary testing carried on as an incident to commercial or industrial operations in 92_tc_1053 the organization conducted an educational program for professional political campaign workers it furnished classrooms materials and qualified instructors admission was through a competitive application process the service argued that the academy substantially benefited the private interests of republican party entities and candidates thereby advancing a nonexempt private purpose the relationship between the academy and republican party entities and candidates was not one of control although the academy was an outgrowth of a training program operated by national republican congressional committee the academy argued that the prohibition against private benefit is limited to situations in which an organization's insiders are benefited the tax_court however disagreed with this view and stated that an organization's conferral of benefits on disinterested persons may cause it to serve a private interest within the meaning of sec_1 c - d ii private benefit was defined as nonincidental benefits conferred on disinterested persons that serve private interests application of law you are not described in sec_501 because you are not organized and operated exclusively for charitable educational scientific or religious purposes you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is devoted to non-exempt purposes your activities are conducted to accomplish the commercial purposes for the benefits of the pharmaceutical companies you are not described in sec_1_501_c_3_-1 of the regulations because you are operated for the benefits of private interests of u a researcher and the sponsoring pharmaceutical companies letter cg catalog number 47630w you are not described in sec_1_501_c_3_-1 of the regulations because your research is not regarded as in the public interest and serves u your only investigator and researcher and the pharmaceutical companies sponsors of your research studies you are similar to the organization described in revrul_69_632 supra because you mainly conduct clinical trials for the sponsors of your seven studies thus far six are involved in testing and comparing the safety and effectiveness of certain drugs for your sponsoring pharmaceutical companies and one is to find patients for a research company you are similar to the research organization described in revrul_65_1 supra because the ownership of your research results is controlled and retained by the sponsoring pharmaceutical companies you are similar to the organization described in revrul_68_373 supra because you conduct clinical trial research by comparing and evaluating certain drugs for the pharmaceutical companies as evidenced in your description of studies revenues and contractual agreements unlike situation discussed in revrul_76_296 supra your research does not serve the public interest because u your only investigator and researcher assigns all intellectual_property rights to the sponsoring pharmaceutical companies and is prohibited from publishing the research results per study contractual agreements you are similar to situation described in revrul_76_296 supra because your research is in the control of the sponsors the sponsors own the intellectual_property rights the original research documents are destroyed upon notification from the sponsors and u your researcher is prohibited from publishing the research results to accommodate the sponsor's business_interest per contractual agreements thus your research is not scientific research within the meaning of sec_501 you are similar to the organizations ruled in better business bureau supra and schoger foundation v commissioner supra because your activities serve substantial nonexempt purposes and because you have failed to establish that you are organized or operated exclusively for the benefit of public interests rather than those of your sponsors six of your seven studies are involved in drug testing and evaluations for the sponsoring pharmaceutical companies even the one that is not involved in a clinical study does not even further the exempt purposes because you are contracted to identify patients for a research company and you list a pharmaceutical company as the sponsor unlike iit research institute v united_states supra you conduct clinical research mainly to study the safety and effectiveness of different drugs for commercial purposes on behalf of the pharmaceutical companies your benefits to u and the commercial sponsors outweigh any public benefits that you may provide although participants in your research studies on hepatitis b and encephalopathy may be deemed beneficial by not having to pay for their medications during the clinical trials the results of your studies serve private interests other than incidentally thus you are not entitled to exemption see american campaign academy v commissioner supra letter cg catalog number 47630w applicant’s position you have indicated that you qualify for exemption because you believe that u and the sponsors do not directly benefit from your activities service response to applicant’s position in the contrary the primary beneficiaries of your research program are u and the pharmaceutical companies u directly benefits from your activities because you are formed to obtain funding for his research the pharmaceutical companies directly benefit from your activities because they develop and pay you for the studies and retain ownership of the results any public benefits that may be derived from your research results now or later give no comfort to the facts that you privately serve your researcher u and sponsoring pharmaceutical companies that own the intellectual_property rights to your research such private interest goes beyond the description of sec_501 thus your research is not considered scientific research as described in sec_501 as stated in the regulations conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes your operations further a substantial nonexempt business_purpose and the private interests of private parties therefore you are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter wee will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for letter cg catalog number 47630w the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely rob choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
